                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHARTER SCHOOL CAPITAL, INC.,

             Plaintiff,
                                                      Civil Case No. 17-11823
v.                                                    Honorable Linda V. Parker

TAYLOR INTERNATIONAL ACADEMY,

          Defendant.
________________________________________/

OPINION AND ORDER DENYING RECEIVER’S “MOTION FOR ORDER
 TO SHOW CAUSE, TO ENFORCE THE RECEIVERSHIP ORDER, TO
  ENFORCE M.C.L. 388.1701(9), AND TO COMPEL THE MICHIGAN
SUPERINTENDENT OF PUBLIC INSTRUCTION TO RESTORE SEIZED
              FUNDS TO THE RECEIVERSHIP”

      This lawsuit arises from the closure of Defendant Taylor International

Academy (“TIA”), a charter school previously operating in Southfield, Michigan.

In its Complaint, Plaintiff Charter School Capital, Inc. alleges that it is a secured

lender to TIA and that it has a first priority lien in all assets of TIA. Pursuant to

the parties’ stipulation and a consent order, a receiver has been appointed to wind

up TIA’s affairs and dissolve it. (See ECF No. 7.) Thomas E. Woods currently is

serving as the receiver. (ECF No. 12.) The matter is presently before the Court on

the Receiver’s motion to recover $142,524.17 in state aid payments from the

Michigan Superintendent of Public Instruction (“Superintendent”), filed March 23,

2018. (ECF No. 38.) The Superintendent filed a response to the motion on April
6, 2018. (ECF No. 40.) The Receiver filed a reply brief on April 13, 2018. (ECF

No. 41.)

                                   Background

      TIA began operating as a “Public School Academy” (“PSA”) in 2010

pursuant to a Charter Contract issued by Central Michigan University’s Governor

John Engler Center for Charter Schools (“CMU”). TIA’s most recent Charter

Contract began on July 1, 2015 and was scheduled to expire on June 30, 2020.

However, by the end of May 2017, all members of TIA’s board of directors and its

officers had resigned, leaving TIA without officers or directors. On May 31, 2017,

Renaissance School Services, LLC (“RSS”), which had contracted with TIA to

provide it with education management services, terminated the contract and

removed all management personnel for the school. Also on May 31, due to the

lack of management personnel on site to operate TIA, CMU suspended the Charter

Contract, effective immediately, and permanently closed the school effective June

1, 2017. The school year had been scheduled to end on June 20, 2017.

      Due to the premature closure of TIA, the school could not provide 180 days

of pupil instruction. Instead, TIA held classes on only 168 calendar days. TIA

provided 1195.2 hours of academic instruction to its students over the course of

those school days, however. For the 2016-2017 school year, Michigan’s State

School Aid Act of 1979 (hereafter “Act” or “statute”) required schools to provide

                                         2
1098 hours and 180 days of pupil instruction. See Mich. Comp. Laws

§ 388.1701(3)(a), (b). However, the Act allows for a district to apply for a waiver

of this requirement. Id. § 388.1701(3)(a)(ii).

      Michigan law authorizes the funding of the state’s public-school system,

including a PSA such as TIA. See, e.g., Mich. Comp. Laws §§ 388.1611, .1622b.

Installments of state aid are conditioned on a district or PSA establishing eligibility

for the amount it receives. See Galien Twp. Sch. Dist. v. Dep’t of Educ., 871

N.W.2d 382, 385 (Mich. Ct. App. 2015). Eligibility is demonstrated by ongoing

reporting requirements and yearly audits. See Mich. Comp. Laws §§ 388.1606(4),

.1613, .1618(4)(a), .1619, 1622b(3), .1701.

      Section 388.1701 of the Act provides that a school failing to satisfy the

required hours and days of instruction “shall forfeit from its total state aid

allocation an amount determined by applying a ratio of the number of hours or

days the district was in noncompliance in relation to the required minimum number

of hours and days under this section.” Mich. Comp. Laws § 388.1701(3)(c). The

statute grants the Michigan Department of Education (“Department”) with the

authority to reduce the next payment of student aid due to a noncompliant school.

Id. § .1701(6)(a). On June 6, 2017, the Department sent an email to TIA and CMU

indicating that the Department would be reducing TIA’s final state aid payment for




                                           3
the 2016-2017 school year based on its failure to satisfy the 180-days’ requirement.

(Resp., Ex. 1, ECF No. 40-2.)

      A representative from CMU subsequently spoke to the Superintendent

seeking an exemption from that requirement. (Id., Ex. 2, ECF No. 40-3.) CMU

sent a follow-up e-mail to the Deputy Superintendent on or before June 12, 2017.

(Id.) In the e-mail, CMU acknowledged that TIA was unable to provide 180 days

of instruction during the 2016-17 school year due to the suspension of its Charter

Contract. CMU pointed out, however, that TIA did complete approximately 1200

instructional hours as a result of having an extended school day throughout the

year—exceeding the Act’s hourly requirement. (Id.)

      In the meantime, this lawsuit was filed on June 8, 2018, and the Court

entered a Consent Order for Appointment of Receiver the following day. (ECF

Nos. 1, 7.) The Court appointed the Law Offices of Steven E. Smith & Associates

as Receiver. (ECF No. 7.) CMU informed the Deputy Superintendent of the

Receiver’s appointment in a June 20, 2017 e-mail, in which CMU also inquired

whether there was an update regarding the request for a waiver of the hours’

requirement. (Mot., Ex. B, ECF No. 38-1 at Pg ID 772.) Pursuant to the parties’

stipulation, the Court entered an order substituting Thomas E. Woods as the

Receiver on June 30, 2017. (ECF No. 12.)




                                         4
        On June 22, 2017, the Deputy Superintendent sent an e-mail to CMU and the

Receiver stating that the Superintendent lacks the authority to grant TIA an

exception or waiver to the hours’ requirement. (Mot., Ex. D, ECF No. 38-1 at Pg

ID 777.) The Receiver then sent a letter to the Superintendent “to formally apply

for the requisite statutorily-authorized waiver[]” under Michigan Compiled Laws

§ 388.1701(9). (Id., Ex. E, ECF No. 38-1 at Pg ID 779-785.) The Receiver argued

that the statute required the Superintendent to grant the waiver. (Id. at 4, Pg ID

782.)

        The Superintendent sent the Receiver a letter, dated September 18, 2017,

affirming the denial of the waiver request. (Id., Ex. G, ECF No. 38-1 at Pg ID 796-

98.) In the letter, the Superintendent provided the following response to the

Receiver’s request for TIA’s program to be considered an innovative program

entitled to a waiver under subsection (9):

        The Department finds no evidence of a prior request for the exception
        provided under this section. These requests are considered for
        programs that wish to implement an innovative program prior to the
        start of a school year. The district has provided a similar number of
        days and hours in previous years. In the absence of a significant
        change to the district’s programming, a waiver would be deemed
        unnecessary for the continuation of the district’s program.

(Id. at 1, Pg ID 796.) In response to the Receiver’s claim that the statute mandated

the waiver, the Superintendent wrote:

        [Section 388.1701(9)] states that the days and hours waiver shall be
        granted for a “department-approved alternative education program or
                                             5
      another innovative program approved by the department.” As stated
      above, the Department did not receive a request for a waiver under
      this section prior to the start of the 2016-17 school year. As the
      program has operated previously without the waiver, and there is no
      evidence to suggest the implementation of an innovative program
      during the 2016-17 school year, the Department would not be inclined
      to grant a waiver for the current school year.

(Id. at 2, Pg ID 797.)

      Without the waiver, TIA’s failure to satisfy the 180-days’ requirement

resulted in the Department reducing the school’s final state aid payment by

$142,524.17. The Receiver contends that this amount constituted Receivership

Property, which the Superintendent seized in violation of the Receivership Order.

The Receiver therefore asks the Court to hold the Superintendent in contempt for

violating the Receivership Order and order him to restore the seized funds to the

receivership.

             Receiver’s Arguments and Superintendent’s Response

      Contending that the Superintendent previously acknowledged that TIA had

an approved innovative program and exceeded the educational hours’ requirement,

the Receiver first argues that the Superintendent was required to waive the

minimum 180-days’ requirement. Alternatively, the Receiver argues that the

Superintendent abused his discretion, to the extent he had any, in refusing to grant

the waiver. The Receiver further argues that the Superintendent should have

accounted for unused force majeure or professional development days under

                                          6
Michigan Compiled Laws § 388.1701(4) and (10) to find that TIA satisfied the

hours’ requirement. The Receiver claims that the Superintendent violated the

Receivership Order by “seizing” state aid payments owed to TIA.

      In response, the Superintendent argues that TIA forfeited a portion of its

school aid by failing to satisfy the 180-days of pupil instruction requirement. The

Superintendent maintains that § 388.1701(9) did not mandate his waiver of the

requirement, as an “application by the district for a particular fiscal year” is a

condition precedent to the consideration of a waiver that must be satisfied prior to

the start of the school year and nothing required the Department to grant a waiver

after the school year ends. The Superintendent further argues that the Department

never approved an alternative education program or innovative program for TIA,

as required to grant a waiver. The Superintendent also counters that TIA was not

entitled to a credit under the force majeure or professional development provisions.

      The Superintendent next argues that the Court cannot find the Department in

contempt because it is a non-party to this litigation and does not fall within the

ambit of Federal Rule of Civil Procedure 65(d), and because the Receivership

Order neither bound the Department nor commanded the turnover of school aid

forfeited under state law. Finally, the Superintendent asserts laches and

impossibility as defenses to the Receiver’s motion.




                                           7
                                           Analysis

      Michigan law required TIA to “provide at least 1,098 hours, and, beginning

in 2010-2011, the required minimum number of days of pupil instruction.” Mich.

Comp. Laws § 388.1701(3)(a) (emphasis added). The Michigan legislature’s use

of the conjunctive “and” reflects its intent that both the minimum hours and days

must be satisfied. See OfficeMax, Inc. v. United States, 428 F.3d 583, 588 (6th Cir.

2005); Sec. Ins. Co. of Hartford v. Kevin Tucker & Assoc., Inc., 64 F.3d 1001,

1007 (6th Cir. 1995). For the 2016-2017 school year, the required minimum

number of days of pupil instruction was 180. Mich. Comp. Laws

§ 388.1701(3)(b). The Act provides that a school failing to comply with these

requirements “shall forfeit” a specified portion of its total state aid allocation. Id.

§ .1701(3)(c).

      There is no dispute that TIA failed to satisfy the 180-days’ requirement.

Thus, the Act required the Department to reduce TIA’s state aid allocation in

accordance with § 388.1701(3)(c) unless TIA was entitled to a waiver under

§ 388.1701(9) or credit for the deficiency under the force majeure or professional

development provisions of § 388.1701(4) or (10). For the reasons that follow, the

Court concludes that TIA was not entitled to a waiver or credit.

      The Michigan Legislature required the Superintendent to provide waivers

under subsection (9) “for a department-approved alternative education program or

                                           8
another innovative program approved by the department, including a 4-day school

week.” Mich. Comp. Laws § 388.1701(9). As relevant here, the statute states that

a waiver “is valid for 1 fiscal year and must be renewed annually to remain in

effect.” Id. § .1701(9)(c). The Receiver maintains that “[i]n prior academic years

… TIA provided an ‘innovative program approved by the department’, a 4-day

school week, 8 hours per day, …” (Br. in Supp. of Mot. at 13, ECF No. 38 at Pg

ID 732.) The Receiver further claims that the Superintendent acknowledged in his

September 18, 2017 letter that TIA provided such a program. (Id., citing Ex. G.)

      The Receiver misconstrues the Superintendent’s statements in his letter.

When the two responses quoted in the preceding section, see supra at 5-6, are read

together, it is clear the Superintendent was expressing that TIA had been following

the same program in previous years as it provided during the 2016-17 school year,

pursuant to which it satisfied the required hours and days of pupil instruction and

therefore never needed a waiver. A waiver therefore was unnecessary (as the

Superintendent stated) and, in fact, TIA had not applied for one.1 The

Superintended further expressed that he was denying a waiver because of TIA’s

failure to apply prior to the start of the 2016-17 school year and TIA’s past ability


1
  As the Superintendent pointed out in his letter to the Receiver, TIA had provided
the minimum hours and days of instruction in previous years following the same
program used in the 2016-17 school year. For that reason, “a waiver would be
deemed unnecessary for the continuation of the district’s program.” (Resp., Ex. G
at 1, ECF No. 38-1 at Pg ID 796.)
                                         9
to satisfy the 180-days’ requirement under the same program in place during its

final school year.

      The Receiver acknowledges in his first letter to the Superintendent that the

first time a request for a waiver was submitted on behalf of TIA was June 7,

2017—after TIA already had closed for the 2016-17 school year. But even setting

aside the timeliness of the request, at no time did TIA submit an “application” for a

waiver.

      The Department maintains a Waiver Application that is available through its

website. (See Resp., Ex. 3, ECF No. 40-4.) For the 2016-17 school year, the

deadline for submitting the application was October 3, 2016. (Id.) While the

statute does not specifically include a deadline for when a district must apply for a

waiver, it does expressly confer upon the Superintendent the authority to carry out

the Act. See Mich. Comp. Laws § 388.1701(j).

      For these reasons, the Court concludes that the Superintendent was not

required to waive the minimum 180-days’ requirement for TIA. As no timely

application was submitted, the Superintendent also did not abuse his discretion in

denying the Receiver’s request for the waiver. The Court further concludes that

TIA was not entitled to a credit for additional days of instruction under the force

majeure or professional development provisions in the statute.

      The force majeure provision reads:

                                         10
         Except as otherwise provided in this subsection, the first 6 days or the
         equivalent number of hours for which pupil instruction is not provided
         because of conditions not within the control of school authorities,
         such as severe storms, fires, epidemics, utility power unavailability,
         water or sewer failure, or health conditions as defined by the city,
         county, or state health authorities, shall be counted as hours and days
         of pupil instruction. With the approval of the superintendent of public
         instruction, the department shall count as hours and days of pupil
         instruction for a fiscal year not more than 3 additional days or the
         equivalent number of additional hours for which instruction is not
         provided in a district due to unusual and extenuating occurrences
         resulting from conditions not within the control of school authorities
         such as those described in this subsection. Subsequent such hours or
         days shall not be counted as hours or days of pupil instruction.

Mich. Comp. Laws § 388-1701(4). TIA’s 2016-17 school year was not cut short

due to the type of environmental or health disturbances described in the first

clause. Moreover, the early closing of TIA was not “because of conditions”

beyond “the control of school authorities.”

         The Act’s provision for qualifying hours due to professional development

applies after 2014-2015 only where there is collective bargaining agreement

(“CBA”) in effect providing for the counting of qualifying professional

development for teachers as pupil instruction.2 Mich. Comp. Laws



2
    The statute reads in relevant part:

         Until 2014-2015, a district may count up to 38 hours of qualifying
         professional development for teachers as hours of pupil instruction.
         However, if a collective bargaining agreement that provides for the

(Cont’d …)
                                           11
§ 388.1701(10). When TIA was in operation, its website reflected that its staff

members were not employed under a CBA. (Resp., Ex. 3 at 2, ECF No. 40-5 at Pg

ID 855.) The Receiver does not present evidence suggesting otherwise. Moreover,

§ 388.1701(10) is limited to satisfaction of the hours requirement, but TIA did not

meet the days requirement.

      For these reasons, the Court concludes that TIA forfeited $147,524.17 from

its total state aid allocation due to its failure to satisfy the Act’s 180-days’

requirement. The Superintendent did not violate the Act by withholding those

funds and, in fact, was required to do so under its provisions. Those funds,

therefore, were not Receivership Property that must be “restored” to the

Receivership.

      Accordingly,

      IT IS ORDERED, that the Receiver’s Motion for Order to Show Cause, to

Enforce the Receivership Order, to Enforce M.C.L. 388.170(8), and to Compel the




      counting of up to 38 hours of qualifying professional development for
      teachers as pupil instruction is in effect for employees of a district as
      of July 1, 2013, then until the school year that begins after the
      expiration of that collective bargaining agreement a district may count
      up to the contractually specified number of hours of qualifying
      professional development for teachers as hours of pupil instruction.

Mich. Comp. Laws § 388.1701(10).
                                           12
Michigan Superintendent of Public Instruction to Restore Seized Funds to the

Receivership is DENIED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: December 11, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, December 11, 2018, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager




                                        13
